           Case 4:21-cv-00006-TCB Document 9 Filed 02/23/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                               ROME DIVISION

DAKOTA HOLT,                             )
                                         )
      Plaintiff,                         )
                                         )       CIVIL ACTION
v.                                       )
                                         )       FILE No. 4:21-cv-00006-TCB
NEELKANTH 101211 LLC,                    )
                                         )
      Defendant.                         )

           JOINT STIPULATION TO APPROVE CONSENT DECREE
                   AND TO DISMISS WITH PREJUDICE

      Plaintiff, Dakota Holt (“Plaintiff”) and Defendant NEELKANTH 101211

LLC, (“Defendant”) (collectively, the “Parties”) hereby file the foregoing Joint

Stipulation seeking the Court’s Approval of the Parties’ Consent Decree and to

Dismiss the instant matter with Prejudice. In support thereof, the Parties show the

Court as follows:

      1.      Plaintiff filed the instant cause of action alleging that a certain Facility

and Property owned and/or operated by Defendant (as defined in Plaintiff’s

Complaint, Doc. 1) violated Title III of the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq.

      2.      The matters raised by Plaintiff’s Complaint have been resolved in


                                             1
           Case 4:21-cv-00006-TCB Document 9 Filed 02/23/21 Page 2 of 5




accordance with the Consent Decree (“Agreement”) attached hereto as Exhibit “A.”

      3.      The Consent Decree attached to the foregoing Stipulation as Exhibit A

represents an agreement in which Defendant has undertaken to modify the Facility

and Property at issue in this case to conform to the 2010 ADAAG standards to the

maximum readily achievable extent, promoting wheelchair accessibility for disabled

individuals, and is in the public interest. “District courts should approve consent

decrees so long as they are not unconstitutional, unlawful, unreasonable, or contrary

to public policy.” Stovall v. City of Cocoa, 117 F.3d 1238, 1240 (11th Cir. 1997).

      4.      As such, Plaintiff has in part brought this action in the interest of

similarly situated disabled persons in his community, and the Parties have entered

the Agreement with the intent of precluding unnecessary and duplicative future

litigation concerning the same claims. See Harty v. Ehden, N.V., 2012 WL 2312044

(S.D. Fla. 2012).

      5.      In accordance therewith, the Parties request that the Court review,

approve and ratify the Agreement.

      6.      Additionally, the Parties request the Court retain jurisdiction to enforce

the terms of the Agreement. See American Disability Ass'n, Inc. v. Chmielarz, 289

F.3d 1315, 1320 (11th Cir. 2002) (“[I]f the district court either incorporates the terms

of a settlement into its final order of dismissal or expressly retains jurisdiction to

                                           2
           Case 4:21-cv-00006-TCB Document 9 Filed 02/23/21 Page 3 of 5




enforce a settlement, it may thereafter enforce the terms of the parties' agreement”).

      7.      This Agreement is conditioned upon the Court’s retaining jurisdiction

to enforce said Agreement.

      8.      As part of the Agreement reached between the Parties, they have agreed

to dismiss this case with prejudice. Accordingly, the Parties request, upon the

Court’s review, approval and ratification of the Agreement, that this action be

dismissed with prejudice.

      9.      Except as otherwise stated in the Agreement, each party shall bear their

own fees and costs.

      WHEREFORE, the Parties respectfully request that the Court enter an Order

approving the attached Agreement, dismissing the claims asserted by Plaintiff

against Defendant with prejudice, and retaining jurisdiction to enforce the

Agreement.

                                        Dated: February 23, 2021.

                                        Respectfully submitted,

                                        /s/Craig J. Ehrlich
                                        Craig J. Ehrlich
                                        Georgia Bar No. 242240
                                        The Law Office of Craig J. Ehrlich, LLC
                                        1123 Zonolite Road, N.E., Suite 7-B
                                        Atlanta, Georgia 30306
                                        Tel: (404) 365-4460

                                          3
Case 4:21-cv-00006-TCB Document 9 Filed 02/23/21 Page 4 of 5




                           Fax: (855) 415-2480
                           craig@ehrlichlawoffice.com

                           /s/David A. Jaffer
                           David A. Jaffer
                           Georgia Bar No. 720620
                           /s/Mary E. Meyer
                           Mary E. Meyer
                           Georgia Bar No. 427356
                           The Jaffer Law Firm, LLC
                           3538 Habersham at Northlake Road,
                           Building D
                           Tucker, Georgia 30084
                           Tel: (770) 939-8720
                           Fax: (770) 676-0717
                           djaffer@jafferlaw.com
                           mmeyer@jafferlaw.com




                             4
         Case 4:21-cv-00006-TCB Document 9 Filed 02/23/21 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I certify that on February 23, 2021, I filed the within and foregoing Stipulation

to Approve Consent Decree and Dismiss with Prejudice using the CM/ECF System

for the federal District Court for the Northern District of Georgia, resulting in a true

and correct copy of the same to be served via electronic mail as follows:

David Jaffer, Esq.
Mary E. Meyer, Esq.
The Jaffer Law Firm, LLC
3538 Habersham at Northlake Road, Building D
Tucker, Georgia 30084
djaffer@jafferlaw.com
mmeyer@jafferlaw.com

                                        /s/Craig J. Ehrlich
                                        Craig J. Ehrlich

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman and

a point size of 14.

                                        /s/Craig J. Ehrlich
                                        Craig J. Ehrlich




                                           5
